Citation Nr: 1730061	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952 and from November 1954 to July 1971.  He passed away in December 2014.  The appellant is the Veteran's widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and the appellant testified before the undersigned at a Board videoconference hearing in October 2014.  

In light of the Veteran's death, a February 2015 Board decision dismissed the claims for PTSD, bilateral hearing loss, a left knee disorder and Parkinson's disease, to include as due to exposure to herbicides.  

Purusant to a December 2016 administrative decision, the RO substituted the appellant in the appeal pending at the time of the Veteran's death.  A January 2017 supplemental statement of the case (SSOC) informed the appellant that she was qualified as a substitute claimant in the Veteran's pending appeal for these claims.

In addition, a July 2015 rating decision of the RO in St. Paul, Minnesota, denied service connection for the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a notice of disagreement (NOD) with the July 2015 rating decision that denied service connection for the cause of the Veteran's death.  VA sent her an NOD Process Explanation Letter in November 2015, but has not sent her a statement of the case (SOC).  She has not withdrawn this issue in writing.  As a result, the Board is required to remand the issue of entitlement to service connection for the cause of the Veteran's death for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a September 2009 statement, a private counselor, P.P., LPC, recounted the Veteran's active duty stressors and current psychiatric symptoms, and provided a diagnosis of PTSD.  In October 2009, the Veteran submitted a VA Form 21-4142 for the private counselor.  In response to a November 2009 request from VA, the private therapist submitted a duplicate copy of the report later that month.  The Veteran submitted a copy of the statement in June 2010.  

In a January 2015 statement, a contractor for the VA Private Medical Records Retrieval Center (PMRRC) stated that it had received a request for the private counselor's records.  The Veteran's October 2009 VA Form 21-4142 was attached to the statement.  PMRRC explained that it denied the request because the request had expired, and stated that the request must be worked via the traditional process.  However, there is no evidence that VA attempted to work the records request via any other process, or informed the appellant that the request had been denied because it had expired and she could submit a new one.  

While the private counselor has submitted a statement in the past, statutes and regulations make it clear that VA must assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In light of the PMRRC's response, the Board finds that VA must provide the appellant an opportunity to submit a current VA Form 21-4142.  The Board also finds that any subsequent VA requests for records from the private counselor should specifically ask him to clarify if the Veteran's treatment records no longer exist or are otherwise unavailable.  

As the private counseling records potentially include evidence relevant to the Veteran's claims for service connection for bilateral hearing loss, left knee injury and Parkinson's disease (e.g., Axis III diagnoses, pertinent medical history, current medical findings, or statements by the Veteran as to current medical status and treatment), the Board finds that these claims are inextricably intertwined with the PTSD issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC for the issue of entitlement to service connection for the cause of the Veteran's death, so that the appellant may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  The appellant should be informed of the requirements to perfect an appeal as to this issue.  The issue should only be returned to the Board if a pertinent and timely substantive appeal is filed.

2.  Notify the appellant that the October 2009 VA Form 21-4142 for P.P., LPC, has expired, and provide her the opportunity to submit a current authorization.  

After obtaining any necessary authorization, obtain and associate with the record all medical records from the P.P., LPC.  In doing so, VA should specifically ask him to clarify if the Veteran's treatment records no longer exist or are otherwise unavailable. 

3.  Finally, readjudicate the claims for service connection for PTSD, bilateral hearing loss, a left knee disorder and Parkinson's disease, to include as due to exposure to herbicides.  If any of the claims remain denied, provide the appellant and her representative an SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




